DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims 
This action is in response to the communication received on 18 February 2022.  
Claims 1 and 12-16 have been amended in the communication received 18 February 2022.
Claims 1-16 are pending and have been examined. 


	

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-16 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Under step 1 of the 2019 Patent Eligibility Guidance (2019 PEG), it is determined whether the claims are directed to a statutory category of invention. See MPEP 2106.03(II). In the instant case, claims 1-11 and 14 are directed to a method, claims 12 and 15 are directed to a system and claims 13 and 16 are directed to a product of manufacture.    
While the claims fall within statutory categories, under revised Step 2A, Prong 1 of the 2019 PEG, the claimed invention recites an abstract idea of listing commodity information.  Specifically, representative claim 1 recites the abstract idea of: 
receiving purchase information about a commodity purchased at a member shop of the member shop or of a user who has purchased the commodity when the commodity is purchased at a member shop; 
recording, the received purchase information in a purchase information database; 
receiving an application for listing the commodity; 
automatically generating a listed commodity information for selling the commodity based on the received purchase information about the commodity recorded in the purchase information database, the listing commodity including quality state of the commodity, wherein the listed commodity information is not generated until the application for listing is received, and wherein the user is not required to create the listed commodity information; 
transmitting the listed commodity information to the user; and 
causing at least a part of the generated listed commodity information to be displayed.
	Under revised Step 2A, Prong 1 of the 2019 PEG, it is necessary to evaluate whether the claim recites a judicial exception by referring to subject matter groupings articulated in the 2019 PEG.  Even in consideration of the 2019 PEG, the claims recite an abstract idea.  Representative claim 1 recites the abstract idea of listing commodity information as noted above.  This concept is considered to be a method of organizing human activity because it relates to sale activities since the claim specifically recites receiving purchase information about a commodity purchased at a shop or by a user who had purchased the commodity when the commodity was purchased at the shop, receiving an application to list commodities, and then generating listed commodity information for the selling of the commodity, including information of the quality of the commodity, thereby making this a sales activity or behavior.  Thus, representative claim 1 recites an abstract idea.  
Under revised Step 2A, Prong 2 of the 2019 PEG, if it is determined that the claims recite a judicial exception, it is then necessary to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of that exception.  In this case, representative claim 1 includes the additional elements of a first information processing apparatus providing an electronic commerce platform, electronically, a mediation server, a second information processing apparatus, a third information processing apparatus, the electronic commerce platform from the third information processing apparatus, and the electronic commerce platform¸ These additional elements individually and in combination do not integrate the exception into the practical application because they are merely being used to apply the abstract idea using a generic computer.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Claim 1 is directed to an abstract idea. 
Additionally, the Examiner notes that the claim recites the step and additional elements of causing at least a part of the generated listed commodity information to be displayed on the information processing apparatus of the user, which is considered to be insignificant extra-solution activity. Extra-solution activity can be understood as activities that are incidental to the primary process or product that are merely a nominal or tangential addition the claim (see MPEP 2106.05(g)).  In this case, the activity of causing at least a part of the generated listed commodity information to be displayed on the information processing apparatus of the user is merely nominal or tangential additions to the primary process of item ordering.  
Under Step 2B of the 2019 PEG, if it is determined that the claims recite a judicial exception that is not integrated into a practical application of that exception, it is then necessary to evaluate the additional elements individually and in combination to determine whether they provide an invention concept (i.e., whether the additional elements amount to significantly more than the exception itself).  In this case, as noted above, the additional elements of a first information processing apparatus providing an electronic commerce platform, electronically, a mediation server,  a second information processing apparatus, a third information processing apparatus, the electronic commerce platform from the third information processing apparatus, and the electronic commerce platform recited in the independent claim 1 are recited and described in a generic manner and merely apply the abstract idea using a generic computer. As such, the additional elements, considered individually and in combination, do not provide an inventive concept.  
Further, the step and additional elements of causing at least a part of the generated listed commodity information to be displayed on the information processing apparatus of the user do not provide significantly more than the judicial exception because they are merely well-understood, routine, and conventional activities previously known to the industry of data management and processing. The courts have recognized the computer functions as well-understood, routine, and conventional functions when they are claimed in a generic manner or as insignificantly extra-solution activity. Receiving or transmitting data over a network (e.g., using the Internet to gather data) and storing and retrieving information in memory are recognized computer functions that are considered insignificant extra-solution activity (see MPEP 2106.05(d)(II)). This is similar to the steps and additional elements that are recited in the claims. For example, the step of generating information would be the same as the activity of retrieving data over a network in this case. Further, the step of displaying the commodity information on the processing apparatus of the user would be the same as the function of transmitting and receiving the data over a network, such as the internet.  For examples of court cases, see Versata Dev. Group, Inc. v. SAP Am, Inc., 793 F.3d 1306, 1344 (Fed. Cir. 2015) and Intellectual Ventures I v. Symantec Corp., 838 F. 3d 1307, 1315 (Fed. Cir. 2016).   
As such, representative claim 1 is ineligible.
Independent claims 12 and 13 are similar in nature to representative claim 1 and Step 2A, Prong 1 analysis is the same as above for representative claim 1.  It is noted that in independent claim 13 includes the additional elements of a computer-readable non-transitory storage medium storing program instructions that, when executed by an information processing apparatus, cause the information processing apparatus to perform operations. The Applicant’s specification does not provide any discussion or description of a computer-readable non-transitory storage medium storing program instructions that, when executed by an information processing apparatus, cause the information processing apparatus to perform operations in claim 13, as being anything other than generic elements. Thus, the claimed additional elements of claims 13 are merely generic elements and the implement of the elements merely amounts to no more than an instruction to apply the abstract idea using a generic computer.  As such, the additional elements of claim 13 and does not integrate the judicial exception into a practical application of the abstract idea.  Additionally, the additional elements of claim 13, considered individually and in combination, do not provide an inventive concept because they merely amount to no more than an instruction to apply the abstract idea using a generic computer.  
As such, claim 12 and 13 are ineligible. 
Dependent claims 2-11, 14, 15 and 16 do not aid in the eligibility of the independent claims 1, 12 and 13, respectively.  The claims of 2-11, 14, 15 and 16 merely act to provide further limitations of the abstract idea and are ineligible subject matter. 
It is noted that dependent claims 14-16 includes the additional element of a fourth information processing apparatus.  Applicant’s specification does not provide any discussion or description of a fourth processing apparatus as being anything other than a generic element. The claimed additional elements, individually and in combination do not integrate into a practical application and do not provide an inventive concept because they it is merely being used to apply the abstract idea using a generic computer (see MPEP 2106.05(f)).   Accordingly, claims 14-16 are directed towards an abstract idea. Additionally, the additional element of claims 14-16 is considered individually and in combination, and does not provide an inventive concept because it merely amounts to no more than an instruction to apply the abstract idea using a generic computer.  
As such, claim 2-11 and 14-16 are ineligible. 





Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or 
    nonobviousness.


Claims 1-7, 12, 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Shao, B. (PGP No. US 20170124635 A1) in view of Klein, S. (PGP No. US 2010/0030662 A1).  


Claims 1- 
Shao discloses an information processing method for a first information processing apparatus providing an electronic commerce platform, the information processing method comprising (Shao, see: paragraph [0023] disclosing “networked system 102 is a network-based marketplace that responds to requests for product listings, publishes publications comprising item listings”): 
electronically receiving, at a mediation server, purchase information about a commodity purchased at a member shop, from a second information processing apparatus of the member shop or a third information processing apparatus of a user who has purchased the commodity when the first commodity is purchased at the member shop (Shao, see: paragraph [0012] disclosing “In some instances, the online marketplace includes a listing database of items purchased by the user [i.e., user who has purchased the commodity] that the user wants to resale. The items purchased can be obtained from different online stores and physical stores.”; and see: paragraph [0015] disclosing “Furthermore, the purchase information can be received from the user, such as the user forwarding the receipt to the listing database. For example, the user can forward the email receipt from the store to the listing database. Alternatively, the user can scan the physical receipt using a mobile device [i.e., third information processing apparatus of a purchasing user] and send (e.g., email, Short Message Service (SMS)) the scanned receipt to the listing database. The listing database can allow the user to easily find an inventory of all the previously purchased items, regardless of where the item was purchased.”; and see: paragraph [0026] disclosing “database server 124 that facilitates access to information storage repositories, item database 126 or listing database 128”);
recording, via the mediation server, the received purchase information in a purchase information database (Shao, see: paragraph [0012] disclosing “the online marketplace includes a listing database of items purchased by the user”; and see: paragraph [0019] disclosing “The listing database can be stored in a centralized and secured repository so that users can access their purchased items using a plurality of user devices”; and see:  [0026] disclosing “database server 124 that facilitates access to information storage repositories, item database 126 or listing database 128”); 
receiving an application for listing the commodity on the electronic commerce platform from the third information processing apparatus (Shao, see: paragraph [0015] disclosing “using a mobile device [i.e., third information processing apparatus]”; and see: paragraph [0018] disclosing “In some instances, the listing generator [i.e., an application] can analyze a user's purchase history using the listing database and proactively notify the user to resell an item. The notification may be generated, provided, or both, based on seasonality, popularity, increased demand, or predicted demand for an item. For example, a notification can be presented to the user in August to resell a school-related item (e.g., a laptop) because the school year is starting”); 
automatically generating, by the mediation server, listed commodity information for selling the commodity using the electronic commerce platform based on the received purchase information about the commodity recorded in the purchase information database, the listing commodity including quality state of the commodity, wherein the listed commodity information is not generated until the application for listing is received (Shao, see: paragraph [0018] disclosing “listing generator can analyze a user's purchase history using the listing database and proactively notify the user to resell an item. The notification may be generated, provided, or both, based on seasonality, popularity, increased demand, or predicted demand for an item. For example, a notification can be presented to the user in August to resell a school-related item (e.g., a laptop) because the school year is starting. The notification can also include a price premium for selling the item in a certain time frame. The price premium, which can be calculated based on the price history of the purchased item, is the percentage price increase (e.g., 10% higher than normal sale price) over the average annual price for the purchased item.”; and see: paragraph [0020] disclosing “online marketplace can simplify the reselling process by automatically creating a listing database and generating the sale listing for reselling a purchased item [i.e., automatically generating, listed commodity]”; and see: paragraph [0083] disclosing “listing generator 150….the sale price calculation module 260 can determine a quality for the purchased item based on the determined date of purchase” and “the sale price calculation module 260 can calculate the sale price based on the determination at block 730 and the determined quality for the purchased item.”; Also see: FIG. 4 and paragraphs [0052] and [0055], FIG. 4 displays the quality of the commodity listing. For example, has the item listed as ‘NEW’, a ‘Trending price: $59.99’ and a ‘Sell Now’ feature, and further discloses “FIG. 4 is an interface diagram illustrating a user interface 400 including the user device 110 rendering a listing database interface 410 of the online marketplace.’. Moreover, the listing generator 150 can calculate a first sale price 430 for the first purchased item 412, and a second sale price 434 for the second purchased item 414 based on sale price data. In some instances, a user can also select the price trend button 432 to be presented the current price trends for the first purchased item 412, as illustrated in FIG. 5.”),  
transmitting the listed commodity information to the third information processing apparatus of the user (Shao, see: paragraph [0052] disclosing “the listing generator 150 provides data to the user device 110 to render the listing database interface 410”); and
 causing at least a part of the generated listed commodity information to be displayed on the information processing apparatus of the user (Shao, see: paragraph [0055] disclosing “FIG. 4 is an interface diagram illustrating a user interface 400 including the user device 110 rendering a listing database interface 410 of the online marketplace.’. Moreover, the listing generator 150 can calculate a first sale price 430 for the first purchased item 412, and a second sale price 434 for the second purchased item 414 based on sale price data. In some instances, a user can also select the price trend button 432 to be presented the current price trends for the first purchased item 412, as illustrated in FIG. 5.”; Also see: FIG. 4 and paragraph [0052]).  
	Although Shao does disclose an automatic generating of the  listed commodity information for selling the commodity, Shao does not disclose that the generating does not require the user to create the listed commodity information. Shao does not disclose the limitation: 
wherein the user is not required to create the listed commodity information; 
but Klein does teach: 
wherein the user is not required to create the listed commodity information (Klein, see: paragraph [0062] teaching “customer identifier is present on, or associated with, the customer's browsing device, the web server may create the order automatically by retrieving the identifier and combining the product information associated with the domain name with the customer details associated with the customer identifier, without any further interaction required from the customer”). 
This step of Klein is applicable to the method of Shao, as they both share characteristics and capabilities, namely, they are directed to offerings products in an online marketplace.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Shao, to include the feature wherein the user is not required to create the listed commodity information, as taught by Klein. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Shao in order to provide an improved marketplace platform for remote users that may be interested in selling or buying goods (Klein, see: paragraph [0034] and [0064]). 

Claim 2-
Shao in view of Klein teach the method of claim 1, as described above. 
Shao further discloses: 
wherein the purchase information includes at least one of identification information about the member shop where the commodity was purchased, identification information about the user who purchased the commodity, commodity information about the commodity, purchase date and time information, or purchase price information (Shao, see: paragraph [0053] disclosing “The listing database interface 410 includes purchase information about a first purchased item 412 in the listing database 128. The purchase information can include an item description 420, a purchase date 422, a purchase price 424, a vendor 426, and more details 428 about the first purchased item 412. In some instances, the purchase information can be determined from the purchase receipt. Additionally the purchase information can include an item identifier. The item identifier can include, but not limited to, the item description 420, a barcode corresponding to the purchased item, or a stock keeping unit (SKU) identification.”).
Claim 3-
Shao in view of Klein teach the method claim 1, as described above. 
Shao further discloses: 
wherein the listed commodity information includes at least one of use period information or recommended sale price information (Shao, see: paragraph [0016] disclosing “In some instances, the listing generator can calculate and suggest a sale price for reselling the purchased item. By calculating a resale price based on the recent sale history of the purchased item, the online marketplace can help users determine the optimal price for reselling the purchased item, without the user having to perform more research.”).

Claim 4-
Shao in view of Klein teach the method of claim 3, as described above. 
Shao further discloses: 
wherein the purchase information includes purchase date and time information about the commodity (Shao, see: paragraph [0083] disclosing “In some instances, the listing generator 150 can determine a date of purchase from the received purchase receipt. For example, the purchase receipt can include a purchase date for the item”); and 
an estimated quality state of the commodity; wherein the quality state of the commodity is estimated based on the purchase date and time information included in the purchase information about the commodity (Shao, see: paragraph [0083] disclosing “In some instances, the listing generator 150 can determine a date of purchase from the received purchase receipt. For example, the purchase receipt can include a purchase date for the item. Additionally, the sale price calculation module 260 can determine a quality for the purchased item based on the determined date of purchase. For example, the determined quality can be based on the purchase date and item information 634 accessed at block 720. Subsequently, the sale price calculation module 260 can calculate the sale price based on the determination at block 730 and the determined quality for the purchased item.”).  

Claim 5-
Shao in view of Klein teach the method of claim 4, as described above.
Shao further discloses: 
wherein the recommended sale price information is based at least in part on the estimated quality state of the commodity (Shao, see: paragraph [0083] disclosing “In some instances, the listing generator 150 can determine a date of purchase from the received purchase receipt. For example, the purchase receipt can include a purchase date for the item. Additionally, the sale price calculation module 260 can determine a quality for the purchased item based on the determined date of purchase. For example, the determined quality can be based on the purchase date and item information 634 accessed at block 720. Subsequently, the sale price calculation module 260 can calculate the sale price based on the determination at block 730 and the determined quality for the purchased item.”).  

Claim 6-
Shao in view of Klein teach the method of claim 3, as described above. 
Shao further discloses: 
wherein the information processing apparatus is configured to acquire market price information about the commodity based on at least a part of the- 64 - purchase information about the commodity, and is further configured to include the acquired market price information in the listed commodity information as the recommended sale price information (Shao, see: paragraph [0016] disclosing “In some instances, the listing generator can calculate and suggest a sale price for reselling the purchased item. By calculating a resale price based on the recent sale history of the purchased item, the online marketplace can help users determine the optimal price for reselling the purchased item, without the user having to perform more research.”).  

Claim 7-
Shao in view of Klein teach the method of claim 6, as described above.
Shao further discloses: 
wherein the market price information is information created based on sale results or purchase results on the electronic commerce platform (Shao, see: paragraph [0016] disclosing “In some instances, the listing generator can calculate and suggest a sale price for reselling the purchased item. By calculating a resale price based on the recent sale history of the purchased item, the online marketplace can help users determine the optimal price for reselling the purchased item, without the user having to perform more research.”).  

Regarding claim 12, claim 12 is directed to a system. Claim 12 recites limitations that are similar in nature to those addressed above for claim 1 which is directed towards a method. The Examiner notes that Claim 12 also includes the feature of the first information processing apparatus is configured to perform operations, which is disclosed by Shao (Shao, see: paragraph [0023] disclosing “networked system 102 is a network-based marketplace”; and see: paragraph [0038] disclosing “In operation, the listing generator 150 receives data from the one or more user devices 110”). Claim 12 is therefore rejected for the same reasons as set forth above for claim 1.  

Regarding claim 13, claim 13 is directed to a product of manufacture. Claim 13 recites limitations that are similar in nature to those addressed above for claim 1 which is directed towards a method. The Examiner notes that Claim 13 also includes the feature of a computer-readable non-transitory storage medium storing program instructions that, when executed by an information processing apparatus, cause the information processing apparatus to perform operations, which is disclosed by Shao (Shao, see: paragraph [0099] disclosing “components of a machine 900, according to some example embodiments, able to read instructions 924 from a machine-readable medium 922 (e.g., a non-transitory machine-readable medium, a machine-readable storage medium, a computer-readable storage medium, or any suitable combination thereof) and perform any one or more of the methodologies discussed herein”). Claim 12 is therefore rejected for the same reasons as set forth above for claim 1.  

Claim 14-
Shao discloses the method of claim 1, as described above.
Shao further discloses: 
when the commodity is listed and sold on the electronic commerce platform, judging whether the commodity as listed and sold is stored in the purchase information database (Shao, see: paragraph [0020] disclosing “online marketplace can simplify the reselling process by automatically creating a listing database and generating the sale listing for reselling a purchased item”; and see: paragraph [0071] disclosing “sale price data 636 includes price data for the purchased item sold on the online marketplace [i.e., the commodity as listed and sold is stored in the purchase information database]”); 
when the commodity as listed and sold is stored in the purchase information database, sending sale information, or purchase information, purchase information related to the commodity as listed and sold on the electronic commerce platform, to a fourth information processing apparatus of the member shop identified on the basis of the purchase information of the purchase information database (Shao, see: paragraph [0030] disclosing “Moreover, one or more user 106 can register respective user accounts with the listing generator 150. Furthermore, a user 106 can access the user account with one or more devices, such as the user device 110 [i.e. users utilize devices i.e. information processing apparatus to receive sale information], to access the user's inventory list of items for resale. In this way, the listing generator 150 provides centralized account data that is accessible by multiple user devices of the user 106, should the user use multiple devices [user is utilizing multiple devices to receive sale info/i.e. user constitutes a selling agency selling the commodity]. Additionally or alternatively, the listing generator 150 links the user's 106 activities on one device with the multiple devices of the user 106.”).

Regarding claim 15, claim 15 is directed to a system. Claim 15 recites limitations that are parallel in nature to those addressed above for claim 14, which is directed towards a method. Claim 15 is therefore rejected for the same reasons as set forth above for claim 14.  

Regarding claim 16, claim 16 is directed to a product of manufacture. Claim 16 recites limitations that are parallel in nature to those addressed above for claim 14, which is directed towards a method. Claim 16 is therefore rejected for the same reasons as set forth above for claim 14.  

Claims 8-11 are rejected under 35 U.S.C. 103 as being patentable over Shao in view of Klein and Partida, F. (PGP No. US 20150235270 A1). 

Claim 8-
Shao discloses the method of claim 1, as described above
Shao does not disclose the limitation: 
generating benefit information prompting sale of the commodity using the electronic commerce platform; and 
transmitting the generated benefit information to the information processing apparatus of the user. 
However, Partida teaches:
generating benefit information prompting sale of the commodity using the electronic commerce platform (Partida, see: paragraph [0013] teaching “For example, a trade-in value of a smartphone may be determined and displayed to the customer in connection with a time-limited promotional campaign and the availability of promotional pricing offered by the customer's wireless phone carrier”); and 
transmitting the generated benefit information to the information processing apparatus of the user (Partida, see: paragraph [0013] teaching “For example, a trade-in value of a smartphone may be determined and displayed to the customer in connection with a time-limited promotional campaign and the availability of promotional pricing offered by the customer's wireless phone carrier.”). 
This step of Partida is applicable to the method of Shao, as they both share characteristics and capabilities, namely, they are directed to listing items for sale.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Shao to include the features of generating benefit information prompting sale of the commodity using the electronic commerce platform and transmitting the generated benefit information to the information processing apparatus of the user to, as taught by Partida.  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Shao in order improve incentives for remote users in trading items online (Partida, see: paragraph [0020]).  

Claim 9-
Shao in view of Klein and Partida teach the method of claim 8, as described above. 
Shao does not disclose:  
wherein the benefit information is information related to a coupon or an advertisement available in the member shop where the commodity was purchased. 
Partida however, does teach:
wherein the benefit information is information related to a coupon or an advertisement available in the member shop where the commodity was purchased (Partida, see: paragraph [0013] teaching “For example, a trade-in value of a smartphone may be determined and displayed to the customer in connection with a time-limited promotional campaign and the availability of promotional pricing offered by the customer's wireless phone carrier.”). 

This step of Partida is applicable to the method of Shao, as they both share characteristics and capabilities, namely, they are directed to listing items for sale.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Shao to include the feature of wherein the benefit information is information related to a coupon or an advertisement available in the member shop where the commodity was purchased, as taught by Partida.  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Shao in order improve incentives for remote users in trading items online (Partida, see: paragraph [0020]).  

Claim 10- 
Shao in view of Klein and Partida teach the method of claim 8, as described above.
Shao does not disclose: 
wherein the benefit information is information related to timing of listing the commodity using the electronic commerce platform. 
Partida, however, does teach:
wherein the benefit information is information related to timing of listing the commodity using the electronic commerce platform (Shao, see: paragraph [0013] teaching “For example, a trade-in value of a smartphone may be determined and displayed to the customer in connection with a time-limited promotional campaign and the availability of promotional pricing offered by the customer's wireless phone carrier.”). 
This step of Partida is applicable to the method of Shao, as they both share characteristics and capabilities, namely, they are directed to listing items for sale.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Shao to include the feature of wherein the benefit information is information related to timing of listing the commodity using the electronic commerce platform, as taught by Partida.  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Shao in order improve incentives for remote users in trading items online (Partida, see: paragraph [0020]).  

Claim 11-
Shao in view of Klein and Partida teach the method of claim 8, as described above. 
Shao does not disclose:
wherein the benefit information is information related to a commodity that- 65 - can be newly purchased by selling the commodity using the electronic commerce platform. 
Partida, however, does teach: 
wherein the benefit information is information related to a commodity that- 65 - can be newly purchased by selling the commodity using the electronic commerce platform (Partida, see: paragraph [0020] teaching “At point in time 130, some combination of value propositions, advertisements, custom offers, and promotions 132 are offered and output to the user. These offers may be accompanied by upgrade messaging 134 (e.g., SMS messages) which informs the customer of time-limited promotions and directs the user to view current offers on the upgrade widget. Such promotions 132 and messaging 134 may be used to "upsell" the customer to upgrade their existing device to a more profitable electronic device or purchase package. For example, the widget may be used to offer certain time-limited offers relevant to a device upgrade, which may be redeemed by a user when accompanied by a trade-in of the user's existing device.”).  
This step of Partida is applicable to the method of Shao, as they both share characteristics and capabilities, namely, they are directed to listing items for sale.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Shao to include the feature wherein the benefit information is information related to a commodity that- 65 - can be newly purchased by selling the commodity using the electronic commerce platform, as taught by Partida.  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Shao in order improve incentives for remote users in trading items online (Partida, see: paragraph [0020]).  

Response to Arguments 

With respect to the rejections made under 35 USC § 101, the Applicant’s arguments submitted in previous reply on 29 December, 2021 have been fully considered but are not considered persuasive. 
In response to the Applicant’s argument found on page 9 of the remarks stating that “the Office Action fails to state any reason for how recitation of a ‘fourth information processing apparatus,’ even if construed as a generic element (which Applicant does not concede), would allegedly render the recited ‘additional elements, individually and in combination do not integrate into a practical application and do not provide an inventive concept because they it [sic] is merely being used to apply the abstract idea using a generic computer.’” and further states “the Office Action fails to consider each relationship of the elements of each of claims 14-16 with the elements of the respective independent claims that each of dependent claims 14-16 incorporates and further limits,” the Examiner respectfully disagrees. The Examiner acknowledges the Applicant’s discrepancies regarding the additional elements recited in the amended claim limitations and the Examiner’s statements that the additional elements do not integrate into a practical application. However, as mentioned in the rejection above, the claims were analyzed under Step 2A, Prong 2 (2019 PEG) and the recited elements, when considered in combination and individually, would not provide an inventive concept and would not be sufficient to integrate the abstract idea into a practical application. Even when considering the amended limitations that now include the additional element of a mediation server  and the previously recited a first information processing apparatus providing an electronic commerce platform,  a second information processing apparatus, a third information processing apparatus, the electronic commerce platform from the third information processing apparatus, and the electronic commerce platform, the additional elements are recited in a generic manner and are merely applying the abstract idea to a generically recited computer (i.e., processing apparatus).  Further, in regards to the recited fourth information processing apparatus (claims 14-16), the additional element was analyzed and it is not sufficient to integrate the abstract idea into a practical application and would not provide an inventive concept. The fourth information processing apparatus is also recited in a generic manner. The information processing apparatuses that are recited in the claims are functioning in a generic manner and are used to allow for communication via a network (i.e., transmitting and receiving data). For example, paragraphs [0007] of the specification describes the information processing apparatuses as: 
“The network 140 is responsible for connecting two or more information processing apparatuses 200. The network 140 means a communication network that provides a connection route so that the user terminal 120 or the settlement terminal 130 can transmit/receive data after connecting to the mediation server 110”
and paragraph [0009]:
“The information processing apparatus 200 may be any information processing apparatus that can realize process, functions and/or method described in the present disclosure. - 9 –As the information processing apparatus 200, as non- limiting examples, a smartphone, a mobile phone (feature phone), a computer (such as, as non-limiting examples, a desktop, a laptop and a tablet), a server apparatus, a media computer platform (a cable, a satellite set top box, a digital video recorder or the like, as non-limiting examples), a handheld computer device (PDA (personal digital assistant), an e-mail client and the like, as non-limiting examples), a wearable terminal (a glasses- type device, a watch-type device and the like, as non- limiting examples), another kind of computer, and a communication plat form are included.”

In this case, even when considering the information processing apparatuses in combination with each other, they are still described in a generic manner and utilized in a general manner for transmitting and receiving data over a network. Therefore, the Examiner maintains that the claims neither provide an inventive concept nor do the claims recite additional elements that would be considered sufficient to integrate the abstract idea into a practical application, and thus maintains the 101 rejection. 

With regard to the 35 USC 102 rejections, the examiner has reviewed applicants arguments previously submitted on 29 December 2021, and agrees in part. In particular, the examiner agrees with the Applicant that Shao does not disclose the subject matter of wherein the user is not required to create the listed commodity information. The Examiner is relying on the reference of Klein to teach the amended limitation. The new grounds of rejection have been necessitated by Applicant’s amendments. However, with respect to applicant's argument found on page 10 that Shao does not disclose “receiving an application for listing the commodity on the electronic commerce platform from the third information processing apparatus,” and “after receiving the application for listing, generating listed commodity information for selling the commodity using the electronic commerce platform based on the received purchase information about the commodity, the listing commodity including quality state of the commodity,” the Examiner respectfully disagrees.  The Examiner maintains that Shao does disclose the claim limitations. For example, Shao discloses that the listing generator, which encompasses an application in this case, can utilize a user’s history of past purchase information that has been stored in the listing database. This information is then used to send the user a notification that they can resell an item. This notification is provided to the user via the application.  The application (i.e., the listing generator) is provided to the user via the user’s device (Shao, see: paragraphs [0012], [0015] and [0018]), encompassing the limitation of electronically receiving, at a mediation server, purchase information about a commodity purchased at a member shop, from a second information processing apparatus of the member shop or a third information processing apparatus of a user who has purchased the commodity when the first commodity is purchased at the member shop. Next, the Examiner states that Shao does disclose the limitation of after receiving the application for listing, generating listed commodity information for selling the commodity using the electronic commerce platform based on the received purchase information about the commodity, the listing commodity including quality state of the commodity. For example, paragraph [0018] does walk through the steps of the user receiving the notification that the user may resell an item.  The notification contains information specific to the item and includes price history of the purchased item.  The listing generator also can calculate a sale price and can further determine a quality for the purchased item.  Further, Shao discloses that the quality of the purchased item can be based on when the item was purchased (i.e., date, etc.) (Shao, see: paragraph [0083]).  The Examiner would like to also point to FIG. 4 of Shao that displays an application where the user has the option to resell the item and includes displaying the information related to the quality state of the item, such as a trending price, and if the item is new or not. Therefore, the Examiner maintains that Shao does disclose the limitation. 
In response to the Applicant’s argument found on page 11 of the remarks stating that “the Office Action does not specifically point to any particular part of Shao that specifically describes any ‘first information process apparatus’ or ‘second information processing apparatus,’ let alone any relationship among these elements involving sending or receiving data,” the Examiner respectfully disagrees. The Examiner acknowledges the Applicant’s discrepancies regarding the reference of Shao and the claim limitations. However, the Examiner maintains that Shao does disclose the limitations in this case. For example, the preamble of claim 1 recites a first information processing apparatus providing an electronic commerce platform. Although the feature is recited in the preamble, Shao does disclose the feature in paragraphs [0022]-[0023] describe that a network system may be used to request for products to be listed and publishing items for sale. This network would encompass a platform for electronic commerce and would also be responsible for the communication between devices. Further, the claim recites electronically receiving, at a mediation server, purchase information about a commodity purchased at a member shop, from a second information processing apparatus of the member shop or a third information processing apparatus of a user who has purchased the commodity when the first commodity is purchased at the member shop. Considering that the claim recites or a third information processing apparatus of a user, the Examiner has interpreted the claim to be a second information apparatus or a third information processing apparatus, and not both. Therefore, the Examiner relied upon Shao to disclose the feature of a third information processing apparatus of a user of the limitation. For example, paragraph [0015] describes that the purchase information is received from the user. A receipt of purchase may be scanned and stored in the listing database and maybe done by using the user device. This passage of Shao does encompass the limitation as the purchased information is received by the system of Shao and such information is obtained from the user device belonging to the user that purchased the commodity in the past and is passed along to the network system, which also demonstrates that the network system (i.e., the listing database) may communicate by receiving purchase information from the user’s device and therefore, the Examiner maintains that Shao does disclose the limitation. 
In response to the Applicant’s argument found on page 11 of the remarks stating that “Shao also fails to describe that ‘the listed commodity information is not generated until the application for listing is received’,” the Examiner respectfully disagrees. For example, paragraph [0018] does walk through the steps of the user receiving the notification that the user may resell an item.  The notification contains information specific to the item and includes price history of the purchased item.  The system of Shao is describing that once the system notifies the user that the user may list the item for resale, then the user may take the actions of listing the item for sale. The sequence of events would encompass the limitation as the listing of the commodity information is not generated until the system of Shao has notified the user and thus, the Examiner maintains that Shao discloses the limitation. 
In response to the Applicant’s remarks found on page 13 stating “Unlike Shao, Applicant’s claims further recite ‘receiving an application for listing the commodity on the electronic commerce platform from the third information processing apparatus,’ and ‘after receiving the application for listing, generating listed commodity information for selling the commodity using the electronic commerce platform based on the received purchase information about the commodity, the listing commodity including quality state of the commodity,” and further on page 14 states that “Shao fails to disclose this feature or any other similar features. Shao fails to describe calculating a price for listing specifically after setting the threshold,” the Examiner acknowledges the discrepancies noted. However, the portion of the claim that once recited after receiving the application for listing, has been since removed in the communications most recently received on 18 February 2022.  The Examiner does however, maintain that Shao discloses receiving an application for listing the commodity on the electronic commerce platform from the third information processing apparatus. For example, paragraph Shao, see: paragraph [0015] describes that a user mobile device is used to access the application for a listing generator to list commodities for resale. The system of Shao also analyzes the user’s purchase history and may notify the seller via the user’s device that they may resell an item that they have previously purchased. This notification from the system of Shao is generated and presented via the application and displayed on the user’s device. Therefore, the Examiner maintains that Shao does disclose the limitation.  Further, the Examiner acknowledges the Applicant’s remarks regarding the reference not disclosing a feature of calculating a price for listing specifically after setting the threshold. However, the claims do not recite such features and regardless of what the specification may recite, it is unproper to bring language from the specification into the claim language (see MPEP 2111.01(II)). Therefore, the Examiner maintains that the claims are disclosed by Shao and maintains the rejection. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
As referenced in the Office Action mailed 29 September 2021, Harris, M., et al. (PGP No. US 2015/0348169 A1) discloses a marketplace platform that provides the ability for negotiations of retail items and offers discounts or coupons that correspond to the price selected or negotiated for the retail items. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY PRESTON whose telephone number is (571)272-4399. The examiner can normally be reached M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on 571-272-6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.D.P./Examiner, Art Unit 3625                                                                                                                                                                                                        

/ALLISON G WOOD/Primary Examiner, Art Unit 3625